 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                        Case No.: 2:17-cr-00267-APG-GWF

 4                       Plaintiff,                 ORDER ACCEPTING FINDINGS AND
                                                    RECOMMENDATION AND DENYING
 5 v.                                               MOTION TO SUPPRESS

 6 JOSE BUENROSTRO,                                 [ECF Nos. 45, 70]

 7                       Defendant.

 8         Defendant Jose Buenrostro filed a motion to suppress physical evidence seized by, and

 9 statements he made to, law enforcement officers. ECF No. 45. After conducting an evidentiary

10 hearing, Magistrate Judge Foley entered his Findings and Recommendation recommending that

11 the motion to suppress be denied. ECF No. 170. Mr. Buenrostro filed an objection to which the

12 Government responded. Pursuant to Local Rule IB 3-2(b), I have conducted a de novo review of

13 the motion to suppress and related papers. I agree with Judge Foley’s analysis and adopt it as my

14 own.

15         IT IS HEREBY ORDERED that Magistrate Judge Foley’s Findings and Recommendation

16 (ECF No. 70) is accepted. Mr. Buenrostro’s motion to suppress (ECF No. 45) is denied.

17         Dated: July 24, 2019.

18

19                                                     ________________________________
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23
